Per Curiam.
Judgment was rendered in favor of the defendant, under an insurance policy against loss by theft of the plaintiff’s automobile. There is no merit in the appeal. The points raised call for no extended discussion. The judgment of the First District Court of Newark is affirmed. The policy of insurance sued on provides: “This entire policy shall be void if the interest of the assured be or become other than unconditional and sole ownership; or in ease of transfer or *435termination of the interest of the assured other than by death of the assured,” &c. The District Court rendered judgment for the defendant on the ground that the plaintiff had breached the terms of the policy.
With this view we are in accord. The judgment of the District Court is therefore affirmed.